IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
v. :  3:17-CR-00077
(JUDGE MARIANI)
GIMY JOSE RODRIGUEZ,
Defendant.
ORDER

AND NOW, THIS 28TH DAY OF AUGUST, 2019, for the reasons set forth in the
Court’s accompanying memorandum opinion, IT IS HEREBY ORDERED THAT Defendant
Gimy Jose Rodriguez's “Amended Motion to Dismiss for Lack of Speedy Trial” (Doc. 251) is
DENIED. Jury selection and trial in this case shall begin Wednesday, September 4, 2019,
at 9:30 a.m. in the William J. Nealon Federal Building, Scranton, Pa. in a courtroom to be

designated by the Clerk of Court.

 

 

Robert D. Mariaiit~
United States District Judge

 

 

 
